{¶ 1} The judgment of the court of appeals is reversed on the authority of State v. Thompson, 102 Ohio St.3d 287, 2004-Ohio-2946, 809 N.E.2d 1134, the convic*264tion is reinstated, and the cause is remanded to the trial court for execution of sentence.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Jon W. Oebker, Assistant Prosecuting Attorney, for appellant.
Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin, Assistant Public Defender, for appellee.
Moyer, C.J., Resnick, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
F.E. Sweeney and Pfeifer, JJ., dissent.